 

SECOND AMENDMENT TO PROMISSORY NOTE

 

This Second Amendment to Promissory Note dated and made effective as of March
26, 2012 (the “Amendment”) amends that certain Promissory Note dated February
23, 2010 in the original principal amount of $1,000,000.00 as amended on
February 22, 2011 (the “Promissory Note”), pursuant to which the Borrower is
MathStar, Inc. (n/k/a Sajan, Inc.), a Delaware corporation, and the Lenders are
Shannon Zimmerman and Angel Zimmerman.

 

Paragraph 1 of said Promissory Note currently reads as follows:

 

1. Principal and accrued interest on this Note from and after February 23, 2011
shall be due and payable on August 23, 2012. Interest hereunder shall be
computed on the basis of a year of three hundred sixty-five (365) days but
charged for actual days principal is unpaid.

 

This Second Amendment modifies and restates paragraph 1 of said Promissory Note
in its entirety to read as follows:

 

1. Principal and accrued interest on this Note from and after February 23, 2011
shall be due and payable on August 23, 2013. Interest hereunder shall be
computed on the basis of a year of three hundred sixty-five (365) days but
charged for actual days principal is unpaid.

 

Effective as of the date set forth above.

 

BORROWER:   LENDERS:         Sajan, Inc. (f/k/a Mathstar, Inc.)   Shannon
Zimmerman                 By /s Timothy Clayton   /s/ Shannon Zimmerman  
Timothy Clayton       Its Chief Financial Officer           Angel Zimmerman    
                  /s/ Angel Zimmerman

 





 

